Case: 4:20-cr-00467-SEP-NAB Doc. #: 17 Filed: 09/03/20 Page: 1 of 2 PageID #: 43

                                                                                              FILED
                                                                                             SEP 03 2020
                                UNITED STATES DISTRICT COURT.                            IJ. S. DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI                           EASTERN DISTRICT OF MO
                                                                                                 ST.LOUIS
                                      EASTERN DIVISION

THE UNITED STATES OF AMERICA,                        )
                                                     )
                   Plaintiff,                        )
                                                     )
V.                                                   )           No.·
                                                     )
TIMOTHY LLOYD BLANEY,                                )
                                                     )               4:20CR00467 SEP/NAB
                   Defendant.                        )

                                      RESTRAINING ORDER

      This matter having come before the Court upon the Government's Motion for Entry of

Restraining Order, pursuant to Title 18, United States Code, Section 2253, which incorporates

provisions of Title 21, United States Code, Section 853, and it appearing to the satisfaction of the

Court that:

              1.     A Federal Grand Jury has returned an Indictment including an allegation that

certain property would, in the event of conviction, be subject to forfeiture, including but not limited

to the following property:

                   (a)     Real Property Known as 8706 Woodbridge Drive in Pevely, Missouri.

              2.     The Government has moved for an Order, pursuant to Title 18, United States

Code, Section 2253, which incorporates provisions of Title 21, United States Code, Section 853 (e),

to preserve the availability of certain potentially forfeitable assets, more fully described above, and

. to prevent the alienation, encumbering or wasting of those assets;

              3.     Reasonable cause has been shown for the entry of a restraining order to preserve

the property described above based upon the Indictment submitted by the Government;

      It is, therefore, the order of this Court that this restraining order issue, to wit:
Case: 4:20-cr-00467-SEP-NAB Doc. #: 17 Filed: 09/03/20 Page: 2 of 2 PageID #: 44




           a.      That any beneficiaries, designees, or trustees, their agents, servants, employees,

attorneys, family members, or others having any interest or control over the property described

below, shall not, without approval of this Court following notice fo the Government and an

opportunity for the Government to be heard, do any of the following with regard to the property

described below:

           Alienate, dissipate, transfer, sell, assign, lease, pledge, encumber, or dispose of the
           property in any manner, directly or indirectly;

           Cause the property to be alienated, dissipated, transferred, sold, assigned, leased,
           encumbered, or disposed of in any manner;

           Take, or cause to be taken, any action which could have the effect of concealing or
           moving the property from the jurisdiction of this Court, or that would have the effect
           of depreciating, damaging or in any way diminishing the value of the property.

           b.      It is further Ordered that if the property described below is transferred or disposed

of by any means, the party or parties responsible for its disposal or transfer shall account to the

Court for the disposition and location of the property, which may include the relinquishing of all

proceeds obtained from any sale, auction, or other disposition.

           c.      It is further Ordered that, Defendant shall be served with a copy of this Order.

           d.      It is further Ordered that the Defendant will be permitted, in the alternative to the

other provisions of this Order, to execute a performance bond found satisfactory to this

Court, pursuant to Title 21, United States Code, Section 853(e)(l).

     So Ordered, this      '3 ~   iy   of    Gy. :20~0.

                                     lJNI-'fEIYSTATES DISTRICT JUDGE



                                                   2
